Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, no par value, of Radisys Corporation, an Oregon corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 12, 2014 Vertex Opportunities Fund, LP By: Vertex GP, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex GP, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Special Opportunities Fund II, LP By: Vertex Special Opportunities GP II, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Special Opportunities GP II, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Capital Advisors, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member /s/ Eric Singer Eric Singer
